Exhibit (j) Consent of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Dryden Investment Portfolios 9 – Prudential Large-Cap Core Equity Fund (formerly Dryden Tax-Managed Funds – Dryden Large-Cap Core Equity Fund): We consent to the use of our report incorporated by reference herein and to the references to our firm under the headings “Financial Highlights” in the prospectus and “Other Service Providers” and “Financial Statements” in the statement of additional information. KPMG LLP New York, New York
